Citation Nr: 1124174	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  05-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to a compensable disability evaluation for left varicocele.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2004 and October 2009 decisions by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  In the September 2004 rating decision the RO denied the Veteran's service connection claims for tinnitus, bilateral hearing loss and a neck disability.  In the October 2009 rating decision, the RO granted service connection for left varicocele and assigned an initial noncompensable rating, effective May 24, 2004.

When this matter was initially before the Board in January 2005, the Board denied service connection for tinnitus, bilateral hearing loss and neck disability.  The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which in a June 2010 memorandum decision, vacated the Board's November 2008 decision and remanded for compliance with the Court's order.  

The issues of entitlement to service connection for (I) bilateral hearing loss and (II) a neck disability; and (III) to a compensable disability evaluation for left varicocele are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus had its onset in service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for tinnitus.  Specifically, he maintains that in-service aircraft engine noise exposure resulted in his currently tinnitus.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Initially, the Board notes that the competent evidence confirms the Veteran's diagnosis with tinnitus.  See "Assessment and Plan," Private Treatment Rec., Jan. 15, 2009.  Therefore, the determinative issue is whether any such diagnosis is related to the Veteran's military service, and the Board's analysis to follow will center on this matter.  

The service treatment records are negative of any complaints and/or treatment for tinnitus or any similar condition.  Further, neither his April 1964 enlistment nor his April 1968 separation examinations note a diagnosis of tinnitus.  

The Veteran has submitted a January 2009 private treatment record to support his present claim.  This treatment record details the Veteran's extensive medical treatment at this facility and with private physician R. Manning, M.D.  Further, this record reflects notation of the Veteran's account of in-service noise exposure and his diagnosis of tinnitus.  Then relying on relevant medical expertise, knowledge of the Veteran's post-service treatment and the Veteran's account of in-service acoustic trauma, Dr. Manning opines that diagnosed tinnitus is "possibly due to [in-service] noise exposure."

The Board notes that the Veteran has provided a competent and credible account of in-service exposure to military aircraft engines and tinnitus symptomatology.  Further, the Veteran has provided a generally consistent account of military noise exposure and related symptomatology.  What is more, the evidence of record tends to confirm his account of in-service noise exposure, to include records showing his military occupational specialty and duration of his service.  After considering his account of in-service noise exposure and relevant symptomatology with all other evidence of record, the Board finds his lay report to be competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds that the Veteran was exposed to in-service acoustic trauma.  

In any service connection claim, medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical evidence addressing the determinative issue weighs in favor of the Veteran's claim.  

The January 2009 opinion of private physician R. Manning, M.D., supporting the claim, is highly probative.  Dr. Manning provides a clear medical opinion that the Veteran's in-service noise exposure likely caused his current tinnitus, based on (i) the physician's medical expertise; (ii) relevant medical records; and (iii) the Veteran competent and credible account of symptomatology, to include in-service noise exposure, which makes the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  What is more, although Courts have rejected the treating physician rule, the probative value of Dr. Manning's opinion is further enhanced when considered with the physician's knowledge and experience treating the claimed condition.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Ultimately, the Board finds the January 2009 opinion of Dr. Manning to be the most probative medical opinion of record.  

In sum, the evidence confirms the Veteran's diagnosis with tinnitus and his account of in-service acoustic trauma.  Further, the most probative medical evidence relates currently diagnosed tinnitus to his military noise exposure.  As such, service connection is warranted.


ORDER

Service connection for tinnitus is granted.  


REMAND

In light of the Court's June 2010 memorandum decision, the Veteran must be provided VA examinations in connection with his service connection claims for bilateral hearing loss and a neck disability.  The Veteran has provided a competent account of in-service noise exposure, neck related injury/trauma and associated symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  What is more, competent evidence of record also reflects the Veteran's in-service treatment for a neck related condition and, as detailed above, it is conceded that he sustained military acoustic trauma.  In light of the foregoing, the Board finds that a remand for appropriate VA examinations is necessary to determine if the Veteran's claimed conditions were caused by, and/or related to, military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In his May 2010 statement, the Veteran reported that his left varicocele was productive of leakage and essentially explained that he had previously denied the symptom due to embarrassment.  The Veteran further reported that he had to change his garments "a couple of times per day."  In light of the Veteran's report, the Board finds that another VA examination is necessary to determine whether the condition is productive of leakage, if and so, the nature and extent of the impairment.  Thus, the Board has no discretion and must remand his left varicocele claim.  

In addition, the Veteran has submitted relevant private treatment records, dated from February 1994 to August 2005 and in January 2009; however, no records dated from August 2005 to January 2009 or since January 2009 have been associated with the claims folder.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any hearing loss, neck, left varicocele treatment(s), since August 2005, to include private physicians D. Heiser, M.D., R. Manning, M.D and the private St. Mary's Medical Center and Urology Consultants of Knoxville, P.C.  The RO should also ascertain whether the Veteran receives VA treatment for any of the aforementioned conditions.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

2.  After associating any pertinent, outstanding records with the claims folder, make arrangements with the appropriate VA medical facility for the Veteran to undergo an audiological examination.  The claims file should be made available and reviewed by the examiner.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must acknowledge and discuss the competent statements of the Veteran, as to in- and post-service symptoms.

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not that bilateral hearing loss, if any is so diagnosed, is related to the Veteran's period of active service, to include conceded military acoustic trauma.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of conceded in-service noise exposure.

The examiner is directed to consider and reconcile findings of the additional audiological findings already of record.  A complete rationale for all opinions must be provided, citing the objective medical findings leading to the examiner's conclusion.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for appropriate VA examination to determine the nature, extent, onset and etiology of any neck disability.  The claims folder must be made available to and reviewed by the examiner.  The examiners should record the full history of the claimed disability, including the Veteran's account of symptomatology.  

The examiners should diagnose all current neck disabilities, if any are present.  Then the examiners must state if it is at least as likely as not that any diagnosed condition(s) (a) is related to the Veteran's military service; and/or (b) had its onset in-service.  

In providing the requested opinions, the examiner must acknowledge and discuss (I) the Veteran's report of symptomatology, (II) the March 1968 neck related service treatment record and any other evidence deemed pertinent.  

All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

4.  After the aforementioned development has been completed, the Veteran should be afforded an appropriate VA examination to determine the current nature, extent and severity of his left varicocele condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's competent account of symptomatology, to include his report of leakage and the need to change his garments, as well as the relevant medical evidence of record.  The examiner should perform appropriate tests.  

The examiner is asked to describe all signs and symptoms of the Veteran's left varicocele condition.  The examiner should specifically detail, as appropriate, the nature, extent and severity of any (I) renal dysfunction; and (II) voiding dysfunction, to include any need for absorbent materials and the frequency such materials must be changed.  

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeals.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


